AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                             United States District Court
                                                       District of Massachusetts

             UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                    V.


                          MARCIA ABBOTT                                        Case Number: 1:            19 CR 10117        -2        -   IT

                                                                               USM Number:              45201-013

                                                                                 Arlo Devlin-Brown, Katharine P. Onyshko
                                                                               Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)             1

• pleaded nolo contendere tocount(s)
   which was accepted by the court.
• was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended            Count

18U.S.C. §§ 1349,                Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud                11/18/18
 1341, and 1346




       The defendant is sentenced as provided in pages 2 through                       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found notguilty oncount(s)
• Count(s)                                              •   is   • are dismissed on the motion of the United States.

          It is ordered that the defendant must notifythe United States attorneyfor this districtwithin 30 days of any change of name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment areflifly paid. Ifordered topay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                        10/8/2019
                                                                       Date of Imposition of Judgment




                                                                       Si^Iatureof Judge

                                                                                The Honorable Indira Talwani
                                                                                U.S. District Judge
                                                                       Name and Title of Judge



                                                                              in                 10/9
                                                                       Date
AO 24SB (Rev. 11/16) Judgment inCt^nal Case
                      Sheet 2—Imprisonment
                                                                                                          Judgment — Page        of

 DEFENDANT: MARCIA ABBOTT
 CASE NUMBER:              1: 19 CR 10117                - 2      - IT

                                                                  IMPRISONMENT

            Thedefendant is hereby committed to thecustody of theFederal Bureau of Prisons to be imprisoned for a total
 term of:            1 month(s1




     0      The court makes the following recommendations to the Bureau ofPrisons:

  The Court recommends Defendant be designated to a facility commensurate with her security level within 200 miles of Dublin,
   OA.



     •      The defendant is rem mded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:

            •   at                                   •     a.m.     •    p.m.     on

            •   as notified by th i United States Marshal.

     0      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            0   before 2 p.m. on         11/20/2019

            •   as notified by tl e   United States Marshal.

            •   as notified by tlie Probation or Pretrial Services Office.


                                                                         RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                             to


                                                          , with a certified copy of this judgment.



                                                                                                         UNITED STATES MARSHAL



                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                      Shrot 3—Sutjervised Release
                                                                                                         Judgment—^Paee   3   of
DEFENDANT: MARCIA ABBOTT
CASE NUMBER: 1: 19 GR 10117                         - 2     - IT
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:                           1 year(s)




                                                     MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2. You must not imlawfull|r possess acontrolled substance.
3.    You must refrain from smy unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonmentand at least two periodic drug tests thereafter, as determined by the court.
              ^ The above dyug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse, (check ifapplicable)
4.      0 You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.      • You must comply withthe requirements ofthe Sex Offender Registration andNotification Act(42U.S.C. § 16901,                  as
           directed by the propation officer, the Bureau ofPrisons, orany state sex offender registration agency inthe location where you
          reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      • You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the s' andard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)    Judgment inja Criminal Case
                       Sheet 3A—Supervised Release
                                                                                                Judgment—^Page                of
DEFENDANT:             MARCIA ABBOTT
CASE NUMBER:                1: 19 CR 10117            -2     - IT


                                        STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised rele iise, you must complywith the followingstandard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed,report to the court about, and bring about improvements in your conduct and condition.

1.    You mustreportto the probationoffice in the federal judicial districtwhereyou are authorizedto reside within72 hours of your
      release from imprisonment, unless the probationofficer instructs you to report to a differentprobationoffice or withina differenttime
      frame.
      After initiallyreporting to the probationoffice,you will receiveinstructions from the court or the probationofficerabout howand
      whenyou mustreport to me probationofficer,and you mustreport to the probationofficeras instructed.
      You mustnot knowingly leavethe federaljudicial districtwhereyou are authorized to reside withoutfirst gettingpermission from the
      court or the probation ofScer.
      You must answer truthfully the questions asked by your probation officer.
      You must liveat a place approved by the probationofficer.If you plan to changewhereyou live or anything about your living
      arrangements (such as th(; people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      theprobation officer in advance is not possible due to unanticipated circumstances, you mustnotify the probation officer within 72
      hours of becomingaware of a change or expected change.
      You mustallowthe probationofficer to visit you at any time at your homeor elsewhere, and you must permit the probationofficerto
      take any itemsprohibiteoby the conditions of your supervision that he or she observes in plain view.
      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employmentyou must try to find full-time employment, unless the probation officer excuses
      you from doing so. If yo i plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipatedcircumstances, you must notify the probation officer within 72 hours of
      becoming aware of a cluingeor expected change.
8.    You must not communic ate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interactwith that personwithoutfirst gettingthe permission of the
      probation officer.
9.    If you are arrested or questioned by a lawenforcement officer,you must notifythe probation officerwithin 72 hours.
10.   You must not own, poss^ess, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causingbodily injury or death to another person such as nunchalms or tasers).
11.   You must not act orma^ce any agreement with a law enforcement agency to act as a confidential human source orinformant without
      first getting the permission ofthe court.
12.   If the probation officerdetermines that you pose a risk to anotherperson(including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the ins tructions of the probation officer related to the conditions of supervision.



U.S. Probation Offic e Use Only
AU.S. probation officer hasj instructed me on the conditions specified by the court and has provided me with awritten copy ofthis
judgmentcontaining these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245B(Rev. 11/16)   Judgment in a Criminal Case
                      Sheet3D — Supervised Release
                                                                                            Judgment—^Page         of
DEFENDANT: MARCIA ABBOTT
CASE NUMBER: 1-                 CR 10117 - 2         -IT


                                I SPECIAL CONDITIONS OF SUPERVISION
   1. You must pay the balance of any fine or restitution imposed according to a court-ordered repayment schedule.
   2. You are prohibited frorn incurring new credit charges or opening additionai lines of creditwithout the approval of the
   Probation Office while anyfinancial obligations remain outstanding.
   3. You must provide the Iprobation Office access to any requested financial information, which may be shared with the
   Financial Litigation Unit qf the U.S. Attorney's Office while any financial obligations remain outstanding.
   4. You must complete 250 hours of community service at an agency approved by the Probation Office that directly serves
   students or theirfamiliesj
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                            Judgment — Page
 DEFENDANT: MARCIA ABBOTT
CASE NUMBER:                        CR 10117            - 2         - IT
                                               CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under theschedule of payments on Sheet 6.

                       Assessment                   JVTA Assessment*                    Fine                      Restitution
 TOTALS            $ 100.00                     $                                   S 45.000.00

•    The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0 245C) will be entered
     after such determination.


•    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 LT.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                            Total Loss**             Restitution Ordered           Priority or Percentage




 TOTALS                                                                                    0.00     $




•     Restitution amount ordered pursuant to plea agreement $

•     The defendant must pay interest onrestitution and a fine ofmore than $2,500, unless the restitution or fine ispaid in full before the
      fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f), Allof thepayment options on Sheet 6 may be subject
      to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

•     Thecourt determined thatthe defendant does not have the ability to payinterest and it is ordered that:
      •    the interest requirement is waived for the           •       fine   •   restitution.

      •    the interest requirement for the         •    fine       •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet6 — SchqJuleof Payments
                                                                                                              Judgment — Page             of

 DEFENDANT:            MARCIA ABBOTT
 CASE NUMBER:               1: 19 CR 10117                - 2     - IT


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    0     Lump sumpayment of $           100.00                 due immediately, balance due

            •     not later than                                      ,or
            0     in accordance vkpth •       C,     •      D,    •    E, or     0 F below; or

 B          Paymentto begin immediately(may be combined with                   DC,        • D, or      • F below); or

 C     •    Payment in equal                       (e.g.. weekly, monthly, quarterly)installments of $                            over a period of
                         (e.g., mc nths oryears), to commence                       (e.g.. 30 or 60 days)after the date of this judgment; or

 D     •    Payment in equal                          (e.g.. weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months oryears), to commence                          (e.g., 30 or 60days) after release from imprisonmentto a
            term of supervision; or

 E     •    Payment during the t;rm of supervised release will commence within                (e.g., 30or 60days) after release from
            imprisonment. The courtwill set the payment plan basedon an assessment of the defendant'sabilityto payat that time; or
 F    0     Special instructions regarding the payment of criminal monetary penalties:
             Payment to be made within 30 days unless Defendant seeks, and the court approves, a repayment schedule.




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period of imprisonment. All criminal monetary penalties, except those payments macle through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Prognm, are made to the clerk of the court.

 The defendant shall receivecredit for all payments previously made towardany criminalmonetary penalties imposed.



 •     Joint and Several

       Defendant and Co-Defemdant Names and              Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee , if appropriate.




 •     The defendant shall pay the cost of prosecution,

 •     The defendant shall pay the following court cost(s):

 •                              it the defendant's interest in the following property to the United States:
       The defendant shall forfeit




 Payments shall be applied in [he following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fineprincipal, (5) fine
 interest, (6) community restitintion, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
